Citation Nr: 0100537	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Jaques P. DePlois, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1954, and had periods of unverified reserve component duty 
thereafter until his discharge from the Air National Guard in 
May 1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which granted the veteran's 
request to reopen a claim of entitlement to service 
connection for a cardiac disorder and denied the reopened 
claim.  The veteran timely disagreed with that determination 
in June 1999, and, after the RO issued a statement of the 
case, he submitted a timely substantive appeal in September 
1999.  


REMAND

The veteran has submitted a private medical opinion, dated in 
April 1999, which suggests that the veteran had a cardiac 
disorder which may have been aggravated during a period of 
duty for training, see Allen v. Brown, 7 Vet. App. 439 
(1995), or may have been manifested by an undiagnosed 
myocardial infarction during training. 

After the RO denied the claim, but before the Board reviewed 
the claim on appeal, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required so that VA may 
meet the newly-mandated requirements regarding assistance to 
the veteran in developing the claim. 

In addition to the changes in the duty to assist and in the 
procedural development mandated by the Veterans Claims 
Assistance Act of 2000, other legislative changes which 
became law in November 2000 apply specifically to claims of 
entitlement to service connection for certain cardiac 
disorders by members of reserve components affected by those 
cardiac disorders during duty for training.  In the Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 301, 114 Stat. 1822, ___, Congress provided that 
strokes and heart attacks incurred or aggravated by members 
of reserve components in the performance of duty while 
performing inactive duty training are to be considered to be 
service-connected.  Before the Board may complete appellate 
review of this claim, the effect, if any, of this legislative 
change must be considered by the RO. 

In this regard, the Board finds that evidence must be 
developed both in regard to the veteran's contention that he 
may have had a myocardial infarction during a period of 
training, and must also be developed in regard to his 
contention that an existing cardiac disorder was aggravated 
during training.  In particular, the veteran should be 
advised to identify and obtain any additional records 
pertaining to episodes of chest pain during "summer camp" 
in 1975, 1977, and 1979, described during testimony at a 
personal hearing conducted in January 2000.  The Board notes 
that the Veterans Claims Assistance Act of 2000 requires VA 
to assist the veteran to obtain a medical opinion, if an 
opinion is required to determine the issue on the merits.

Further development of the medical evidence is required.  In 
particular, VA must request a medical opinion as to whether 
the veteran's service-connected psychiatric disorder 
aggravated the veteran's cardiac disorder.  The reviewer who 
is requested to provide a medical opinion should be provided 
with the definition of aggravation, as set forth by VA 
regulation at 38 C.F.R. § 3.306, and as interpreted by the 
United Stated Court of Appeals for Veterans Claims.  The 
Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease does not 
constitute aggravation; rather, aggravation occurs when the 
underlying condition has worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Additionally, the RO must consider whether any other 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Given the 
legislative changes, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Accordingly, this case is REMANDED for the following:

1.  The RO should offer the veteran an 
opportunity to provide any available 
evidence relevant to his contention that 
a cardiac disorder was manifested by an 
undiagnosed myocardial infarction or was 
aggravated during the performance of any 
period of duty for training, in 
particular, but not limited to, any 
clinical evidence proximate to claimed 
episodes of chest pain associated with a 
July 1975 summer camp, 1977 reserve duty, 
and 1979, which is not yet associated 
with the claims file.  After securing any 
necessary releases, the RO should attempt 
to obtain identified records, and notify 
the veteran as to the results of those 
attempts.

2.  The RO should prepare a list of 
verified dates of performance of any duty 
for training from 1975 to 1979 for use by 
the examiner.  If any additional 
development is required in order to 
prepare a list of reserve component duty 
dates for the examiner, that development 
should be completed prior to the 
scheduled VA examination.

3.  A cardiac specialist who has not 
previously reviewed the veteran's 
clinical records should be asked to 
review the appellant's contentions, 
including, but not limited to, the 
contention that a cardiac disorder was 
manifested by an undiagnosed myocardial 
infarction or was aggravated, that is, 
permanently worsened, rather than 
manifested by temporary or intermittent 
symptoms, during a period of duty for 
training, including in 1975, 1977, and 
1979.  After reviewing the veteran's 
contentions, the dates of verified 
reserve component service, and the 
clinical records associated with the 
file, including the reserve component 
records and private medical records in 
the two folders of service medical 
records associated with the file, the 
reviewer should provide a medical opinion 
as to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that a cardiac disorder was manifested by 
an undiagnosed myocardial infarction or 
was aggravated during a period of duty 
for training.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


